PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 8,376,980
Issue Date: February 19, 2013
Application No. 12/730,434
Filed: March 24, 2010
Attorney Docket No.  WATSON-83807
For: INGROWTH PREVENTING 
INDWELLING  CATHETER ASSEMBLY

:
:
:   DECISION ON REQUEST FOR 
:                REFUND
:

  


This is a decision on the Request For Refund filed September 16, 2021.  

The request for refund is GRANTED.

Applicant files the above request for refund of $2,880.00, stating “The petition to revive was dismissed”.

In view of the above and as no renewed petition was filed, the request for refund of the maintenance fees ($2,880.00) was refunded to applicant’s deposit account on November 17, 2021.  

Petitioner should note that any subsequent attempt to pay the maintenance fees associated with the instant patent may be viewed as intentionally delayed. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  
	


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions